Citation Nr: 0301775	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for fainting 
spells/syncope will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2002, a hearing was held at the RO before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2002).

The Board is undertaking additional development on the issue 
of entitlement to service connection for fainting 
spells/syncope pursuant to authority granted by 67 Fed. Reg. 
3,099, 3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran experiences tinnitus due to exposure to 
acoustic trauma during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred as a result of the veteran's active service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).

II. Service connection

In this case, the veteran contends that entitlement to 
service connection is warranted for tinnitus.  The Board 
agrees.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service. 38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he was exposed to acoustic trauma 
during service.  He reported in his written statement, 
received by the RO in August 1999, that he was exposed to 
constant noise from shells and the rotation of the gun barrel 
during service.  According to the veteran's DD 214, he served 
on Naval ships during most of his active duty service. 

The Board adopts the findings made by the veteran's private 
physician in a written letter, received by the RO in February 
2001.  According to the letter, the veteran's private 
physician indicated that he had reviewed the veteran's 
medical history, to include his service medical history.  
Based on a review of the medical evidence and the veteran, 
the private physician concluded that it was as likely as not 
that the veteran's current tinnitus was due to acoustical 
trauma during military service.

Although the record shows that the veteran did not develop 
tinnitus until many years after discharge, there is no 
medical evidence of record that rebuts the evidence discussed 
in the previous paragraphs.  There is no competent evidence 
that states that the veteran's tinnitus is not related to 
noise exposure during service.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Based on the foregoing evidence, and providing the veteran 
the benefit of the doubt, the Board finds that service 
connection for tinnitus is warranted because the evidence 
shows that the veteran was exposed to acoustic trauma during 
service and a private physician concluded that the veteran's 
tinnitus was consistent with the veteran's history of noise 
exposure during service.  Furthermore, in light of the 
foregoing medical evidence, the Board finds that the veteran 
has maintained that he has experienced tinnitus since 
service.  Therefore, the Board finds that service connection 
for tinnitus is warranted.

Therefore, without competent evidence to the contrary, and 
resolving the benefit of the doubt in the appellant's favor, 
service connection for tinnitus is warranted. 38 U.S.C.A. § 
1310; VCAA; 38 C.F.R. § 3.303.


(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for tinnitus is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

